In his petition for a writ of habeas corpus the petitioner, A.J. Johnson, states that he is restrained of his liberty and unlawfully imprisoned in Oklahoma City, Okla., by Ben Dancy, sheriff of Oklahoma county. The petitioner claims that his said restraint is illegal and unauthorized for several reasons, among which are: That the offense charged is not an indictable one; that the court had no jurisdiction of the purported offense; and that the petitioner was not, in a legal sense, a fugitive from justice.
Upon a hearing had subsequent to the filing of this petition the testimony of sundry witnesses was heard, from which it appeared that an indictment had been returned against the petitioner in one of the courts of the state of Iowa, growing out of relations of principal and agent of the Randlett Oil Lot Company, U.S. Stone, and this petitioner, and that there was a bona fide controversy existing between the petitioner and the others named concerning commissions earned by the petitioner and money due this oil lot company, arising partly in the state of Oklahoma and partly in the state of Iowa.
Without reciting the details of these transactions, or setting out at length the reasons for the court's conclusions, this court finds and holds that the petitioner is not a fugitive from justice subject to extradition, and that his restraint by the sheriff of Oklahoma county was unauthorized. *Page 42 
The writ of habeas corpus was granted soon after the hearing on the petition, and the petitioner ordered discharged.